Case 8:20-cv-00543-CEH-AEP Document 30 Filed 11/16/20 Page 1 of 1 PageID 181




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

JOSEPH MCCLASH, JOE KANE, LINDA
MOLTO and JANE VON HAHMANN,

        Plaintiffs,

v.                                                               Case No: 8:20-cv-543-T-36AEP

FLORIDA DEPARTMENT OF
TRANSPORTATION, KEVIN J.
THIBAULT, FEDERAL
TRANSPORTATION AUTHORITY and
NICOLE R. NASON,

      Defendants.
___________________________________/

                                           ORDER

        This matter comes before the Court upon review of the file. As it appears all parties have

now been served, the parties are directed to meet and confer for the purposes of preparing an

Amended Case Management Report. Accordingly, it is hereby ORDERED:

        1.      The parties shall meet on or before November 24, 2020, for the purpose of

preparing and filing an Amended Case Management Report. This meeting may be conducted

remotely by telephone or video conference.

        2.      The Amended Case Management Report shall be filed on or before December 1,

2020.

        DONE AND ORDERED in Tampa, Florida on November 16, 2020.




Copies: All Parties of Record
